DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed January 7, 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato (JPH 10-10118382 cited in IDS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2017/0107988), and in further view of Sato (JPH 10-10118382 cited in IDS Espacenet translation).
Regarding claim 1, Kulkarni figure 2 teaches a washing machine comprising: 

Kulkarni teaches a load of laundry articles are loaded into chamber 73 of basket 70, and washing operation is initiated through operator manipulation of control input selectors 60.  Tub 64 is filled with liquid, such as water, and may be mixed with detergent to form a wash fluid.  Main valve 74 can be opened to initiate a flow of liquid and resulting wash fluid into tub 64 via nozzle 72, and tub 64 can be filled to the appropriate level for the amount of articles being washed thereby reading on a water level of the washing liquid in the washing tub is settable in a plurality of levels ranging from a minimum water level to a maximum water level.[0028]
Kulkarni is silent to a cover member provided at an inner wall portion of the washing tub to form a water passage, the water passage extending vertically between the washing tub and the cover member and roller attached to the cover member and rotatably provided in an inner wall portion of the washing tub in a state where a rotation axis is vertically oriented, the roller being rotated to facilitate movement of laundry, and the roller is disposed such that an entire vertical length extends over two or more water levels among the plurality of set water levels.  
Sato is directed towards a washing machine wherein figure 8 teaches a circulation guide (11) provided on the inner wall surface of the washing / dehydrating tank 3 thereby reading on a cover member provided at an inner wall portion of the washing tub to form a water passage, the water passage extending vertically between the washing tub and the cover member. A stirring baffle 7 shown in each of the above embodiments installed on the circulation guide 11 thereby reading on roller attached to the cover member and rotatably provided in an inner wall portion of the washing tub in a state where a rotation axis is vertically oriented, the roller being rotated to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the protruding stirring baffle as taught in Sato for the purpose of effectively stirring the laundry in cooperation with the pulsator 4.[0002]
As the purpose of the stirring baffle is to improve the washing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller so that it is disposed such that an entire vertical length extends over two or more water levels among the plurality of set water levels.  
Regarding claim 2, Kulkarni figure 2 teaches a washing machine comprising: 
a vertical axis type washing tub (70 basket) in which laundry and a washing liquid are housed and a washing operation including a wash step is performed; and wherein 
Kulkarni teaches a load of laundry articles are loaded into chamber 73 of basket 70, and washing operation is initiated through operator manipulation of control input selectors 60.  Tub 64 is filled with liquid, such as water, and may be mixed with detergent to form a wash fluid.  Main valve 74 can be opened to initiate a flow of liquid and resulting wash fluid into tub 64 via nozzle 72, and tub 64 can be filled to the appropriate level for the amount of articles being washed thereby reading on a water level of the washing liquid in the washing tub is settable in a plurality of levels ranging from a minimum water level to a maximum water level.[0028]
Kulkarni is silent to a roller rotatably provided in an inner wall portion of the washing tub in a state where a rotation axis is vertically oriented, the roller being rotated to facilitate movement of laundry, and wherein the roller is disposed such that an upper end thereof is located at a position lower than the maximum water level.  
Kulkarni is silent to a cover member provided at an inner wall portion of the washing tub to form a water passage, the water passage extending vertically between the washing tub and the cover member and roller attached to the cover member and rotatably provided in an inner wall portion of the washing tub in a state where a rotation axis is vertically oriented, the roller being rotated to facilitate movement of laundry, and the roller is disposed such that an entire vertical length extends over two or more water levels among the plurality of set water levels.  
Sato is directed towards a washing machine wherein figure 8 teaches a circulation guide (11) provided on the inner wall surface of the washing / dehydrating tank 3 thereby reading on a cover member provided at an inner wall portion of the washing tub to form a water passage, the water passage extending vertically between the washing tub and the cover member. A stirring baffle 7 shown in each of the above embodiments installed on the circulation guide 11 thereby reading on roller attached to the cover member and rotatably provided in an inner wall portion of the washing tub in a state where a rotation axis is vertically oriented, the roller being rotated to facilitate movement of laundry, and the roller is disposed such that an entire vertical length extends over two or more water levels among the plurality of set water levels.[0018]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the protruding stirring baffle as taught in Sato  for the purpose of effectively stirring the laundry in cooperation with the pulsator 4.[0002]
As the purpose of the protruding stirring baffle is to improve the washing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller so that it is disposed such that an upper end thereof is located at a position lower than the maximum water level.  Furthermore, Yu figure 1 suggests the roller is .  
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2017/0107988) and Sato (JPH 10-10118382 cited in IDS Espacenet translation), as applied to claim 1, and in further view of Yu (US 5,887,457).
Regarding claim 3, the washing machine of Kulkarni and Sato is silent to the roller being disposed such that an upper end thereof is located at a position higher than the minimum water level.
Yu is directed towards a washing machine wherein figure 1 suggests the roller is disposed such that an upper end thereof is located at a position higher than the minimum water level (bottom row of discharging holes 232).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller such that an upper end thereof is located at a position higher than the minimum water level as the purpose of the friction apparatus is to improve the washing effect.
Regarding claim 4, as the purpose of the friction apparatus is to improve the washing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller disposed within a height range from the minimum water level to the maximum water level.  Furthermore, figure 1 of Yu suggests the roller disposed within a height range from the minimum water level (bottom row of discharging holes 232) to the maximum water level (top row of discharging holes 232.)
Regarding claim 5, as the purpose of the friction apparatus is to improve the washing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller disposed such that a central portion in an axial 
Regarding claim 6, figure 1 of Yu suggests figure 1 the roller disposed such that a central portion in an axial length of the roller is located at a position lower than a water level that is 1/2 of the maximum water level in the washing tub.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2017/0107988) and Sato (JPH 10-10118382 cited in IDS Espacenet translation), as applied to claim 1, and in further view of Kim (US 2011/0179584).
Regarding claim 7, Kulkarni in view of Sato is silent to the wash step includes a concentrated washing operation that is performed at a concentrated washing water level lower than a set water level, and the roller
Kim is directed towards a washing method wherein rubbing washing motion is preferably performed in a state in which detergent is input into a low level of wash water within the outer tub 30, in other words, such that, once dissolved, the detergent solution will be highly concentrated.  In this case, even if the pulsator 40 applies slight mechanical force to the laundry m, the laundry m is washed using a highly concentrated water/detergent solution, which results in enhanced washing performance owing to chemical action of the detergent.[0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a concentrated washing water level to enhance washing performance.
As the purpose of the protruding stirring baffle is to improve the washing effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller so that it is disposed such that a lower end thereof is located at a position lower than the concentrated washing water level.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2017/0107988) and Sato (JPH 10-10118382 cited in IDS Espacenet translation), as applied to claim 1, and in further view of Park (US 2010/0175434)
Regarding claim 8, Sato figure 1 teaches a pulsator (4) for agitating the washing liquid is provided at an inner bottom of the washing tub, the pulsator being configured to repeat a unit rotation operation in the wash step. 
The washing machine of Kulkarni in view of Sato is silent to a rotation angle in one unit rotation operation of the pulsator is an angle that causes the laundry moving circumferentially at an outer circumferential portion in the washing tub to contact the roller at least once.
Park is directed towards a pulsator unit for a washing machine wherein a pulsator is coupled with the rod member such that the second pulsator is relatively rotated against the rod member.[Abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a rotation angle in one unit operation of the pulsator to prevent the twisting and entanglement of laundry or reduces the amount of consumed washing water.[Abstract]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2017/0107988) and Sato (JPH 10-10118382 cited in IDS Espacenet translation), as applied to claim 1, and in further view of Yu (US 5,887,457) and Park (US 2010/0175434)
Regarding claim 9, the washing machine of Kulkarni and Yu is silent to roller being provided so that a predetermined angular interval is former between adjacent rollers.
Yu figure 1 suggests a plurality of the rollers are provided in the washing tub so that a predetermined angular interval is formed between adjacent rollers. Yu teaches pulsator 260 rotates in reverse direction R, the articles placed in spin tub 230 move in reverse direction R along the liquid flow.  The articles moving along the liquid flow collide with blades 320 of friction apparatus 300, thereby rotating blades 320 of friction apparatus 300 in the second direction which is opposite to the first direction.  As blades 320 rotate in the second direction, cylinder, cylinder 310 integrally formed with blades 320 moves down along spiral strip 332 of rod 330.  Therefore, the articles disposed at the lower portion of spin tub 230 can make contact with friction apparatus 300, so the washing effect at the lower portion of spin tub 230 can be improved thereby reading on a pulsator for agitating the washing liquid is provided at an inner bottom of the washing tub, the pulsator being configured to repeat a unit rotation operation in the wash step.[col 5 lines 39-50]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the roller configuration of Yu as the purpose of the friction apparatus is to improve the washing effect.
Park is directed towards a pulsator unit for a washing machine wherein a pulsator is coupled with the rod member such that the second pulsator is relatively rotated against the rod member.[Abstract] Therefore, a rotation angle in the unit rotation operation of the pulsator is capable larger than the predetermined angular interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a rotation angle in one unit operation of the pulsator to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711